Per Curiam.
As the provisions of subdivision 1-a of section 1410 of the Civil Practice Act were not affected by the repeal of section 12 of chapter 136 of the Laws of 1920, as last amended by chapter 664 of the Laws of 1922, the plaintiff was entitled to judgment for the rent as upon a renewal for one year upon the holding over by the defendant. (12 East 86th St. Corp. v. Berstein, 124 Misc. 125; affd., by Appellate Term, April, 1925; Ceri Realty Co. v. Kyprianidi, 126 Misc. 273.)
Judgment reversed, with $30 costs, and judgment directed for plaintiff for the sum of $250, with interest and costs.
All concur; present, Bijur, Delehanty and Wagner, JJ.